NUMBER 13-14-00131-CR

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                       IN RE MICHAEL ALANIS TORRES


                       On Petition for Writ of Mandamus.


                                       ORDER

               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

      Relator, Michael Alanis Torres, filed a petition for writ of mandamus on February

27, 2014, through which he seeks to compel the trial court to grant a motion for nunc pro

tunc judgment seeking to correct the credit for the amount of time relator has spent

incarcerated. The Court requests the real party in interest, the State of Texas, acting by

and through the District Attorney for Hidalgo County, Texas, to file a response to the

petition for writ of mandamus on or before the expiration of ten days from today’s date.

See TEX. R. APP. P. 52.8(b).
      IT IS SO ORDERED.

                                               PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of February, 2014.




                                           2